     Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 1 of 14                   FILED
                                                                                2019 Mar-08 PM 01:18
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

PABLO CORONA,               )
                            )
    Plaintiff,              )
                            )
v.                          )                      CIVIL ACTION NUMBER:
                            )                      JURY TRIAL DEMANDED
PORTFOLIO RECOVERY          )
ASSOCIATES, LLC,            )
EXPERIAN INFORMATION        )
SOLUTIONS, INC., EQUIFAX    )
INFORMATION SERVICES, LLC,  )
TRANS UNION, LLC; PRA       )
RECEIVABLES MANAGEMENT, LLC )
                            )
    Defendants.             )


                                  COMPLAINT


      COMES NOW the Plaintiff, Pablo Corona, by and through undersigned

counsel, and for his complaint against these Defendants states as follows:

                        PRELIMINARY STATEMENT

      This is an action for actual, statutory and punitive damages, costs and

attorneys’ fees brought pursuant to the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §1681, et seq. and the Fair Debt Collection Practices Act (“FDCPA”) 15

U.S.C. §1692, et seq.

                                   Page 1 of 14
     Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 2 of 14




                          JURISDICTION AND VENUE

      This Court has jurisdiction over this matter pursuant to 15 U.S.C. §1681p,

and 28 U.S.C. §1331. Venue is proper in this judicial district pursuant to 28 U.S.C.

§1391 (b).

                       STATEMENT OF THE PARTIES

      1.     Plaintiff, Pablo Corona, is over the age of nineteen (19) years and is a

             resident of the city of Fort Payne in DeKalb County, Alabama.

      2.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C.

             §1681a(c).

      3.     Defendant PORTFOLIO RECOVERY ASSOCIATES, LLC,

             (hereinafter referred to as “PRA”) is a Limited Liability Company

             formed in the State of Delaware that is authorized to do business in

             this judicial district. Plaintiff asserts that Defendant PRA is a debt

             collector as defined by the Fair Debt Collection Practices Act

             (“FDCPA”) at 15 U.S.C. §1692(a)(6).

      4.     As part of its business, PRA furnishes consumer credit information to

             credit reporting agencies such as Defendants Experian Information

             Solutions, Inc., Equifax Information Services, LLC and Trans Union,

             LLC.

                                    Page 2 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 3 of 14




5.    Defendant EXPERIAN INFORMATION SOLUTIONS, INC.

      (hereinafter “Experian”) is an Ohio corporation with its principal

      place of business in California. Experian does and has, at all

      pertinent times, done business in this district.

6.    Experian is a nationwide consumer reporting agency as that term is

      defined by 15 U.S.C. §1681a(f).

7.    Defendant EQUIFAX INFORMATION SERVICES, LLC

      (hereinafter “Equifax”) is a Georgia Corporation with a principal

      place of business in the State of Georgia. Equifax does and has, at all

      pertinent times, done business in this district.

8.    Equifax is a nationwide consumer reporting agency as that term is

      defined by 15 U.S.C. §1681a(f).

9.    Defendant TRANS UNION, LLC (hereinafter “Trans Union”) is a

      Delaware Corporation that has a principal place of business in

      Illinois. Trans Union does and has at all pertinent times done

      business in this Judicial District.

10.   Trans Union is a nationwide consumer reporting agency as that term

      is defined by 15 U.S.C. §1681a(f).

11.   Defendant PRA RECEIVABLES MANAGEMENT, LLC (“PRA

                             Page 3 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 4 of 14




      Receivables) is a limited liability company organized under the laws

      of the State of Virginia that is authorized to do business in this

      judicial district. Plaintiff asserts that Defendant PRA Receivables is a

      debt collector as defined by the FDCPA at 15 U.S.C. §1692(a)(6).

12.   Upon information and belief, Defendants Experian, Equifax and

      Trans Union are regularly engaged in the business of assembling,

      evaluating and disbursing information concerning consumers, such as

      Plaintiff, for the purpose of furnishing consumer reports as defined in

      15 U.S.C. §1681a(f) to third parties.

13.   Upon information and belief Experian, Equifax and Trans Union

      disburse consumer reports to third parties for monetary compensation.

14.   Upon information and belief, Defendant PRA Receivables services

      and collects consumer debts owned by Defendant PRA.

15.   All events herein occurred in this judicial district.

                     STATEMENT OF FACTS

16.   At some time prior to the events made the basis of this lawsuit,

      Plaintiff opened up two separate credit card accounts with GE Capital

      Retail Bank, an entity not a party to this lawsuit. One account with

      GE Capital Retail Bank was for a Wal-Mart credit card (“Wal-Mart

                             Page 4 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 5 of 14




      account”) and the other was for a Sam’s Club credit card (“Sam’s

      Club account”).

17.   Plaintiff became delinquent on both the Wal-Mart account and the

      Sam’s Club account.

                   THE WAL-MART ACCOUNT

18.   On July 18, 2012, Plaintiff paid off the Wal-Mart account with a

      check from a company called One Main Financial. The payoff

      amount was $443.00. That check was electronically converted or

      otherwise negotiated on July 19, 2012.

19.   Despite paying this account off in full, Plaintiff received another

      statement on the Wal-Mart account that indicated $45.74 was owed

      on the account. Plaintiff, paid $45.74 on September 5, 2012 to once

      again, payoff the Wal-Mart account.

20.   Despite paying the Wal-Mart account off, the account was charged

      off by GE Capital Retail Bank on or about January 15, 2013. The

      charge off balance was $589.16.

21.   After the Wal-Mart account was charged off and paid off it was

      allegedly purchased by Defendant PRA.

22.   PRA then attempted to collect the alleged charged off balance on the

                            Page 5 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 6 of 14




      Wal-Mart account from the Plaintiff.

                  THE SAM’S CLUB ACCOUNT

23.   On July 18, 2012, Plaintiff paid off the Sam’s Club account with a

      check from a company called One Main Financial. The payoff

      amount was $264.00. That check was electronically converted or

      otherwise negotiated on July 19, 2012.

24.   Despite paying this account off in full, Plaintiff received a noticfe that

      there he owed a $40.00 late fee on the Sam’s Club account. On

      September 5, 2012, Plaintiff paid the $40.00 late fee to make sure that

      the Sam’s Club account was paid off in full.

25.   Despite paying the Sam’s Club account off, the account was charged

      off by GE Capital Retail Bank on or about January 15, 2013. The

      charge off balance was $403.24.

26.   After the Sam’s Club account was charged off and paid off it was

      allegedly purchased by Defendant PRA.

27.   PRA then attempted to collect the alleged charged off balance on the

      Sam’s Club account from the Plaintiff.

                PLAINTIFF’S DISPUTE LETTERS

28.   Defendant PRA or PRA Receivables was reporting inaccurate

                             Page 6 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 7 of 14




      information regarding both the Wal-Mart account and the Sam’s Club

      account to all three Defendant credit reporting agencies, Equifax,

      Experian and Trans Union.

29.   On October 26, 2018, Plaintiff disputed the inaccurate information

      being reported by PRA or PRA Receivables with all three Defendant

      credit reporting agencies and asked all three credit reporting agencies

      to conduct a reinvestigation of the inaccurate information being

      reported. Included with his dispute letters were copies of the checks

      negotiated by GE Capital Retail Bank for both accounts as well as

      receipts for the additional funds paid by Plaintiff after the accounts

      were paid in full.

        RESULTS OF EQUIFAX’S REINVESTIGATION

30.   On November 14, 2018, Equifax sent Plaintiff the results of its

      reinvestigation.

31.   Equifax reported to Plaintiff that it “verified” that the two PRA

      tradelines Plaintiff disputed regarding the Wal-Mart and Sam’s Club

      accounts were being reported correctly.

        RESULTS OF EXPERIAN’S REINVESTIGATION

32.   On November 15, 2018, Experian responded to Plaintiff’s dispute

                             Page 7 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 8 of 14




      letter.

33.   Experian’s response to Plaintiff was that the information Plaintiff

      disputed, the alleged debts being reported by PRA or PRA

      Receivables, was verified as accurate.

      RESULTS OF TRANS UNION’S REINVESTIGATION

34.   On or about November 26, 2018, Trans Union responded to

      Plaintiff’s dispute letter.

35.   Trans Union’s response to Plaintiff was that the information Plaintiff

      disputed, specifically the Sam’s Club account purchased by PRA, was

      verified as accurate.

36.   Despite Plaintiff’s dispute and the evidence provided to Defendants

      Experian, Equifax and Trans Union those Defendants failed to

      conduct a reasonable reinvestigation as requested by the Plaintiff or

      to consider the information submitted by Plaintiff with his dispute

      letters.

37.   This inaccurate information negatively reflected on Plaintiff, his

      financial responsibility as a debtor and his credit worthiness.

38.   Additionally, PRA and/or PRA Receivables illegally attempted to

      collect the alleged Wal-Mart and Sam’s Club debts by falsely

                              Page 8 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 9 of 14




      reporting to the credit reporting agencies that Plaintiff was indebted

      to PRA despite the fact that Plaintiff paid the alleged accounts off in

      full.

                       CAUSES OF ACTION

                        COUNT ONE
  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
       15 U.S.C. § 1681 et seq. AS TO DEFENDANTS
       EXPERIAN, EQUIFAX AND TRANS UNION

39.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

40.   Defendants Experian, Equifax and Trans Union violated 15 U.S.C. §

      1681e(b) by failing to establish or to follow reasonable procedures to

      assure maximum possible accuracy in the preparation of the credit

      report and credit files they publish and maintain concerning the

      Plaintiff.

41.   Experian, Equifax and Trans Union violated 15 U.S.C. §1681i by

      failing to delete inaccurate information in the Plaintiff’s credit file

      after receiving actual notice of such inaccuracies; by failing to

      conduct a reasonable and lawful reinvestigation; by failing to forward

      all relevant information to PRA; by failing to maintain reasonable


                             Page 9 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 10 of 14




       procedures with which to filter and verify disputed information in the

       Plaintiff’s credit file; by verifying disputed information that they have

       reason to know is inaccurate and by relying upon verification from a

       source they have reason to know is unreliable.

 42.   As a result of this wrongful conduct, action and inaction of Experian

       Equifax and Trans Union, the Plaintiff suffered damage including but

       not limited to loss of credit, loss of the ability to purchase and benefit

       from credit as well as mental anguish and emotional distress, physical

       pain and anguish, humiliation and embarrassment.

 43.   Experian, Equifax and Trans Union’s respective conduct was willful,

       rendering them all liable for punitive damages in an amount to be

       determined by a jury pursuant to 15 U.S.C. § 1681n. In the

       alternative, Experian, Equifax and Trans Union were negligent,

       entitling the Plaintiff to recover under 15 U.S.C. § 1681o.

 44.   The Plaintiff is entitled to recover costs and attorney’s fees from

       Equifax, Experian and Trans Union in an amount to be determined by

       the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.




                             Page 10 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 11 of 14




                             COUNT TWO

   VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
       15 U.S.C. § 1681 et seq. AS TO DEFENDANT PRA

 45.   Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully stated herein.

 46.   PRA violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b)

       by continuing to publish to Experian, Equifax and Trans Union

       inaccurate information regarding the alleged accounts; by failing to

       fully and properly investigate the Plaintiff’s disputes of the inaccurate

       PRA representation; by failing to review or consider all relevant

       information regarding same; by failing to accurately respond to

       Equifax, Experian and Trans Union; by failing to correctly report

       results of an accurate investigation to all credit reporting agencies;

       and by failing to permanently and lawfully correct its own internal

       records to prevent the re-reporting of the PRA representations to the

       consumer reporting agencies.

 47.   After receiving notification from Experian, Equifax and Trans Union

       about Plaintiff’s disputed accounts, PRA did not contact any third

       parties other than the Defendant credit reporting agencies when


                             Page 11 of 14
Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 12 of 14




       investigating Plaintiff’s dispute. Further, PRA verified the Plaintiff’s

       accounts to the Defendant credit reporting agencies in response to the

       Plaintiff’s dispute it received from the Defendant credit reporting

       agencies.

 48.   As a result of PRA’s wrongful conduct, action and inaction, the

       Plaintiff suffered damage including but not limited to loss of credit,

       loss of the ability to purchase and benefit from credit as well as

       physical, mental and emotional pain and anguish, humiliation and

       embarrassment.

 49.   PRA’s conduct, action and inaction constituted willful violations of

       the FCRA, rendering it liable for actual or statutory damages, and

       punitive damages in an amount to be determined by a struck jury

       pursuant to 15 U.S.C. § 1681n. In the alternative, PRA negligently

       violated the FCRA entitling the Plaintiff to recover actual damages

       under 15 U.S.C. §1681o.

 50.   The Plaintiff is entitled to recover costs and attorney’s fees from PRA

       in an amount to be determined by the Court pursuant to 15 U.S.C.

       §1681n and §1681o




                             Page 12 of 14
     Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 13 of 14




                                  COUNT THREE

         VIOLATIONS OF THE FAIR DEBT COLLECTION
   PRACTICES ACT BY DEFENDANT PRA AND PRA RECEIVABLES

      51.    Plaintiff incorporates by reference all of the above paragraphs of this

             Complaint as though fully stated herein.

      52.    The foregoing acts and omissions of Defendant PRA and/or PRA

             Receivables and their employees and agents constitute violations of

             the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692

             et seq., with respect to Plaintiff.

      53.    As a result of Defendant PRA and PRA Receivable’s violations of the

             FDCPA, Plaintiff is entitled to actual damages pursuant to 15 U.S.C.

             § 1692k(a)(1); statutory damages in an amount up to $1,000.00

             pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s

             fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from Defendants

             PRA and PRA Receivables.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims of the

Defendants, jointly and severally, statutory, compensatory and punitive damages,

plus interest, costs, reasonable attorney’s fees and any such other and further relief

as this Court deems proper and/or necessary and as is allowed under FDCPA and


                                    Page 13 of 14
    Case 4:19-cv-00415-UJA-MHH Document 1 Filed 03/08/19 Page 14 of 14




FCRA.

           PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY

                                    /s/ W. Whitney Seals
                                    W. WHITNEY SEALS
                                    Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
FACSIMILE: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Pablo Corona
506 2nd Street N.E.
Fort Payne, AL 35967

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

PORTFOLIO RECOVERY                      c/o Corporation Service Company, Inc.
ASSOCIATES, LLC                         641 South Lawrence St.
c/o Corporation Service Company, Inc.   Montgomery, AL 36104
641 South Lawrence St.
Montgomery, AL 36104                    EQUIFAX INFORMATION
                                        SERVICES, LLC
EXPERIAN INFORMATION                    c/o Corporation Service Company, Inc.
SOLUTIONS, INC.                         641 South Lawrence St.
c/o C T Corporation System              Montgomery, AL 36104
2 North Jackson St., Suite 605
Montgomery, AL 36104                    TRANS UNION, LLC
                                        c/o Prentice Hall Corporation System
PRA RECEIVABLES                         641 South Lawrence St.
MANAGEMENT, LLC                         Montgomery, AL 36104

                                 Page 14 of 14
